ALLOWABILITY NOTICE

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Charles Shonkwiler on 01/03/2022.
The claims have been amended as follows:
2.  (Currently Amended)  The monolithic heat exchanger body of claim 1, wherein respective ones of the plurality of working-fluid pathways have a semiannular configuration, and wherein respective ones of the plurality of working-fluid pathways are concentrically adjacent to at least another one of the plurality of working-fluid pathways 

3.  (Currently Amended)  The monolithic heat exchanger body of claim 1, wherein the plurality of heating fluid pathways pass adjacent to at least some of the plurality of heat transfer regions in a circumferential series, the circumferential series of a respective one of the plurality of heating fluid pathways having a sequence depending at least in part on a circumferential location of an inlet to the respective one of the plurality of heating fluid pathways.

6.  (Currently Amended)  The monolithic heat exchanger body of claim 1, wherein the plurality of heating fluid pathways comprise:
a first heating fluid pathway fluidly communicating with an outlet plenum at a first circumferential location of from 
a second heating fluid pathway fluidly communicating with the [[an]] outlet plenum at a second circumferential location of from 
a third heating fluid pathway fluidly communicating with the [[an]] outlet plenum at a third circumferential location of from 
a fourth heating fluid pathway fluidly communicating with the [[an]] outlet plenum at a fourth circumferential location of from 

7.  (Currently Amended)  The monolithic heat exchanger body of claim 1, wherein the plurality of heat transfer regions comprise:
a first heat transfer region disposed about a first circumferential location of the plurality of heating fluid pathways, the first circumferential location being from 
a [[the]] second heat transfer region disposed about a second circumferential location of the plurality of heating fluid pathways, the second circumferential location being from 
a [[the]] third heat transfer region disposed about a third circumferential location of the plurality of heating fluid pathways, the third circumferential location being from 


13.  (Currently Amended)  A monolithic heat exchanger body, comprising:
a plurality of heating walls configured and arranged in an array of spirals or spiral arcs relative to a longitudinal axis of an inlet plenum, wherein adjacent portions of the plurality of heating walls respectively define a corresponding plurality of heating fluid pathways therebetween; and
a heat sink, at least a portion of the heat sink disposed about at least a portion of the monolithic heat exchanger body, the heat sink comprising a plurality of working-fluid bodies, the plurality of working-fluid bodies comprising a plurality of working-fluid pathways that have a heat transfer relationship with the plurality of heating fluid pathways. 

14.  (Currently Amended)  The monolithic heat exchanger body of claim 13 [[11]], wherein the inlet plenum comprises or fluidly communicates with a combustion chamber and the plurality of heating fluid pathways fluidly communicate with the inlet plenum.

15.  (Currently Amended)  The monolithic heat exchanger body of claim 13 [[11]], wherein the heat sink comprises a plurality of heat transfer regions circumferentially spaced about the monolithic heat exchanger body, respective ones of the plurality of heat transfers regions comprising at least one of the plurality of working-fluid bodies.

15, wherein the plurality of heating walls respectively comprise one or more conduction breaks, and wherein the plurality of heat transfer regions occupy a region of the monolithic heat exchanger body disposed radially or concentrically outward from the plurality of conduction breaks.

19.  (Currently Amended)  The monolithic heat exchanger body of claim 13, wherein the plurality of heating walls.

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The claimed combinations in independent claim 1 including “a plurality of heat transfer regions, wherein respective ones of the plurality of heat transfer regions have a heat transfer relationship with a corresponding semiannular portion of the plurality of heating fluid pathways, wherein respective ones of the plurality of heat transfer regions comprise a plurality of working-fluid pathways fluidly communicating between a heat input region and a heat extraction region” and in independent claim 13 including “the heat sink comprising a plurality of working-fluid bodies, the plurality of working-fluid bodies comprising a plurality of working-fluid pathways that have a heat transfer relationship with the plurality of heating fluid pathways” are not disclosed or rendered obvious over the art of record.
single heat transfer region/working-fluid body having a heat transfer relationship with the plurality of heating fluid pathways and comprising a plurality of working-fluid pathways (210 in Fig. 3, 506 in Fig. 7). Yates fails to teach or suggest the heating fluid pathways being in heat transfer relationship with a plurality of heat transfer regions/working-fluid bodies as claimed. The remainder of the cited references, aside from those discussed below, likewise disclose various heat exchanger bodies comprising spiral heating walls defining heating fluid pathways in heat transfer relationship with a single heat transfer region/working-fluid body. Each of these heat exchanger bodies are specific to a singular heat transfer region/working-fluid body, and the prior art of record does not teach or suggest to one of ordinary skill in the art how Yates or any of the other cited references could be modified to accommodate plural heat transfer regions/working-fluid bodies, nor would there have been a reasonable expectation of success in making such a modification.
Also noted is Hashimoto JP59-136548, which discloses a heater 102 comprising a spiral partition plate 8 which is disposed inside the passage between expansion cylinder 3 and regenerator 4, thus defining spiral working fluid pathways rather than spiral heating fluid pathways, and further the expansion cylinder (heat input region) and regenerator (heat extraction .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOTING HU whose telephone number is (571)272-9222.  The examiner can normally be reached on M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571)270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 





/XIAOTING HU/Examiner, Art Unit 3746                                                                                                                                                                                                        01/04/2022

/MARK A LAURENZI/Supervisory Patent Examiner, Art Unit 3746                                                                                                                                                                                                        Wednesday, January 5, 2022